   ..,Ao2•ss       (Rev. 12/11) Judgment in a Criminal Petty Case                                                              FILf:O
                   Sheet 1


                                              UNITED STATES DISTRICT Cou T                                               CLERK c1s 01 s,RicrcouRT
                                                   SOUTHERN DISTRICT OF CALIFORNIA                                  ~~UTH~RN DIS      IC, OF CALIFORNIA
                                                                                                                                                      DEPUTY
                     UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL
                                         v.                                         (For Offenses Committed On or After November I, 1987)

                    JESUS GUTIERREZ-SANCHEZ (I)                                     Case Number: I 9CR2794-RAM
                                                                                     JOSHUA JONES, FEDERAL DEFENDERS, INC.
                                                                                    Defendant's Attorney
   REGISTRATION NO. 65128298

   •THE DEFENDANT:
    181 pleaded guilty to count(s) One (1) of the Information (Misdemeanor)
    D      was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                              Count
    Title & Section                           Nature of Offense                                                                              Number{s)
8 USC 1325                             Improper Entry by an Alien (Misdemeanor)                                                               I




                The defendant is sentenced as provided in pages 2 through _ _2~__ ofthis judgment.

   D      The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   181 Count(s)      underlying complaint (felony)                                  is   [8]   areO dismissed on the motion of the United States.
   181 Assessment: $10 waived.


   181    Fine waived                                   D      Forfeiture pursuant to order filed                                        included herein.
                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
          or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
          defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.




                                                                                         HON. ROBERT A. MCQUAID
                                                                                         UNITED STATES MAGISTRATE JUDGE

                                                                                                                                                  l 9CR2794-RAM
AO 2458     (Rev. 12/11) Judgment in Criminal Petty Case
            Sheet 2 - Imprisonment

                                                                                                      Judgment -   Page _   _;:2:,._ of   2
 DEFENDANT: JESUS GUTIERREZ-SANCHEZ (I)
 CASE NUMBER: 19CR2794-RAM
                                                                IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
           NINETY (90) DAYS.



      D Sentence imposed pursuant to Title 8 USC Section 1326(b).
      0   The court makes the following recommendations to the Bureau of Prisons:




      D The defendant is remanded to the custody of the United States Marshal.
      D The defendant shall surrender to the United States Marshal for this district:
            Oat ________ Oa.m.                                     Op.m.      on _ _ _ _ _ _ _ _ _ _ __

                as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •--------------------------
           •    as notified by the United States Marshal.
           0    as notified by the Probation or Pretrial Services Office.



                                                                      RETURN

 I have executed this judgment as follows:

          Defendant delivered on                                                         to

 at                                                        with a certified copy of this judgment.


                                                                                                     UNITED ST ATES MARSHAL


                                                                            By
                                                                                                DEPUTY UNITED STA TES MARSHAL




                                                                                                                                   19CR2794-RAM
